Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018 - IDS) and Chen et al. (JP 2019-165832A).

Regarding claim 1, Yang discloses:
generating, by a computing system comprising one or more processors, based at least in part on an input image comprising a plurality of points, a plurality of feature vectors associated with a plurality of feature windows based at least in part on one or more features of different portions of the plurality of points;
[Section 2.1 (“…The dark channel of an image is defined as…(2) where Ic(x) is a color channel of I and Ω(x) is a local patch centered at x. The dark channel prior assumes that, in most non-sky patches, at least one color channel of a haze-free outdoor image has very low intensity at some pixels”). Note that the dark channel at pixel x, Idk(x), as defined in equation (2) is the lowest intensity (i.e., the darkest) of any of the color channels r, g and b of all pixels y in the patch Ω(x), considered a window; Idk(x) is thus considered a feature vector for pixel x with respect to the patch Ω(x)]
generating, by the computing system, based at least in part on the plurality of feature vectors and one or more machine-learned models, a haze thickness map associated with an estimate of haze thickness at each of the plurality of points, wherein the one or more machine-learned models are configured to perform operations comprising estimating haze thickness associated with the one or more features;
[Fig. 3 and section 4, especially subsection 4.1.  Note that per paragraph 48 of the instant specification t(x) corresponds to haze thickness and per the equation in that paragraph  t(x) is equivalent to (1 - T(x)) of equation (1) of Yang.  Since T(x) and 1 – T(x) in equation (1) of Yang are equivalent (knowing one, the other is determined), the transmission map shown in Fig. 1(h) (corresponding to media transmission T(x)) is considered a calculated haze thickness map obtained using Yang’s approach.  Note that the initiation of Q0 and T0 is discussed beneath eq. (9) in Section 3.2 and since Q0 = Q0c (with Q0dk being the corresponding dark channel) is part of the input (U,T,Q) = (U0,T0,Q0) to stage 1 of Fig. 3, Idk(x) defined in equation (2) for an input image is considered Q0dk.  Note further that the network shown in Fig. 3 is a machine-learned model]
generating, by the computing system, based at least in part on the haze thickness map and a guided filter, a refined haze thickness map;
[Section 4.1, equation (24) and the remainder of the page beneath it (“T-Net and GIF-Block are respectively responsible for transmission estimation and guided image filtering (GIF) for better edge alignment with image edges…GIF-Block takes the input image P as guidance and performs guided image filtering on the output of T-Net…(25) using the guided filtering operator GIF with guidance of P”).  Note that equation (24) updates (i.e., refines) the haze thickness map Tn]
generating, by the computing system, a dehazed image based at least in part on application of the refined haze thickness map to the input image;
[Fig. 3(a) (“…The outputs U*, T*, Q* are estimated dark channel, transmission map and dehazed image”) and Sections 4, especially subsection 4.1]

Yang does not expressly discloses the following, which is taught by Chen:
generating, by the computing system, a color corrected dehazed image based at least in part on performance of one or more color correction operations on the dehazed image  
[Abstract (“…method for subjecting an image generated by haze removal treatment to color correction…first…calculating a difference in the pixel saturation values…second…determining a correction factor…third…calculating a color correction value…and…correcting the color saturation of the second image on the basis of the color correction value and generating a third image”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Yang with the teaching of Chen as set forth above.  The reasons for doing so at least would have been to correct possible color cast, as Chen indicates in the discussion of background art on page 1.

Regarding claims 7 and 14, the combined invention of Yang and Chen further discloses:
(Claim 7) using, by the computing system, the input image as a guidance image for the guided filter
[Yang: Section 4.1, equation (24) and the remainder of the page beneath it (“T-Net and GIF-Block are respectively responsible for transmission estimation and guided image filtering (GIF) for better edge alignment with image edges…GIF-Block takes the input image P as guidance and performs guided image filtering on the output of T-Net…(25) using the guided filtering operator GIF with guidance of P”)]
(Claim 14) wherein the one or more features comprise a dark channel, a hue, a saturation, or an intensity
[Yang: Section 2.1 (“…The dark channel of an image is defined as…(2) where Ic(x) is a color channel of I and Ω(x) is a local patch centered at x”). Note that the dark channel at pixel x, Idk(x), as defined in equation (2) is the lowest intensity (i.e., the darkest) of any of the color channels r, g and b of all pixels y in the patch Ω(x), considered a window; Idk(x) is thus considered a feature vector for pixel x with respect to the patch Ω(x)]

Regarding claims 15 and 18, they are similarly analyzed and rejected as per the analysis of claim 1 (reciting the same processing steps) and the additionally disclosure by Chen of a memory (ref. 11) and a processor (ref. 12) in Fig. 1. 

Regarding claims 16 and 17, the combined invention further discloses:
(Claim 16) wherein the one or more machine-learned models are trained based at least in part on training data comprising a plurality of simulated hazy images associated with a corresponding plurality of haze thicknesses labels indicating the thickness of haze at each point in the plurality of simulated hazy images 
[Section 5.1 (“…According to haze imaging model Eqn. (1), given A and η the hazy image and transmission are generated by the clean image and its corresponding depth map.  For each pair of RGB-D image patches, we randomly select A                         
                            ∈
                        
                     [0.7, 1] and η                         
                            ∈
                        
                     [0.5, 1.5] to generate the ground truth transmission map and hazy image”).  Note that the generated ground truth transmission map is considered haze thickness labels]
(Claim 17) wherein the one or more machine-learned models comprise a multi-layer perceptron with at least two layers configured to generate the haze thickness map
[Yang: Fig. 3 and Section 4 (“…we build a deep neural network for single image dehazing as illustrated in Fig. 3 (a)”)]

>>><<<
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Tang et al. (“Investigating haze-relevant features in a learning framework for image dehazing,” Proc. IEEE Conf. on Computer Vision and Pattern Recognition (CVPR), June 2014).

Regarding claim 2, the combined invention of Yang and Chen discloses all limitations of its parent claim 1 and additionally the following:
determining, by the computing system, the one or more features associated with 
a darkest point in each of the plurality of feature windows;
generating, by the computing system, the plurality of feature vectors based at least in part on the one or more features associated with the darkest point in each of the plurality of feature windows  
[Per the analysis of claim 1 above.  Note that using plural windows for each pixel is taught by Cai; see the analysis below]

The combined invention does not expressly disclose the following, which is taught by Tang:
determining, by the computing system, for each point of the plurality of points, a plurality of feature windows comprising a portion of the plurality of points around each point;
[Section 3.1 Multi-scale dark channel (“…where Ω(x) is the patch centered at x with size r x r…we use fours scales D4 = [D10, D7, D4, D1]”).  Note the four windows have radii r = 1, 4, 7 and 10]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Tang as set forth above.  The reasons for doing so at least would have been because that the size of the windows affect the performance of dark channel feature and using multi-scale (plural windows of different sizes) obtains better results, as Tang indicates in Section 3.1.

Regarding claim 3, the combined invention further discloses:
wherein the darkest point in each of the plurality of feature windows is based at least in part on a lowest intensity value associated with a point  
[Yang: Section 2.1 (“…The dark channel of an image is defined as…(2) where Ic(x) is a color channel of I and Ω(x) is a local patch centered at x”). Note that the dark channel at pixel x, Idk(x), as defined in equation (2) is the lowest intensity (i.e., the darkest) of any of the color channels r, g and b of all pixels y in the patch Ω(x), considered a window; Idk(x) is thus considered a feature vector for pixel x with respect to the patch Ω(x)]

Regarding claims 4 and 5, the combined invention further discloses:
(Claim 4) wherein each of the plurality of feature windows comprises a center 
point and a plurality of points clustered around the center point
(Claim 5) wherein the plurality of feature windows comprise multi-scale feature windows of different sizes and wherein each of the multi-scale feature windows comprises a different number of the plurality of points
[Tang: Section 3.1 (“…where Ω(x) is the patch centered at x with size r x r…we use fours scales D4 = [D10, D7, D4, D1]”)]

>>><<<
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Yu et al. (CN 105740867A).

Regarding claim 6, the combined invention of Yang and Chen discloses all limitations of its parent but not expressly the following, which are taught by Yu:
determining, by the computing system, an image type associated with the input 
image, wherein the image type is based at least in part on content depicted in the input image; and
adjusting, by the computing system, a size of the plurality of feature windows based at least in part on the image type associated with the input image  
[PP 1-2: Background Technology: the last 6 lines (“…in order to obtain reasonable texture description, generally is for extracting image texture feature at different scales…The purpose of the invention is based on the image data content, adaptively determining the shape and dimension of the texture window…”).  Note that the different contents determine different image type]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Yu as set forth above.  The reasons for doing so at least would have been to obtain reasonable features such as texture description, as Chu indicates in the passage cited above.


 >>><<<
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Lukac et al. (US 2019/0180423).

Regarding claim 8, the combined invention of Yang and Chen discloses all limitations of its parent but not expressly the following, which are taught by Lukac:
wherein the input image is based at least in part on a non-color corrected raw image on which one or more color correction operations have been performed  
[Fig. 3 and paragraph 35 (“…perform pre-processing…necessary or sufficient for performing the haze reduction. This may include demosaicing…color space conversion…black level correction, data linearization, vignette reduction…white balance…lens shading correction, brightness adjustment, and so forth”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Lukac as set forth above.  The reasons for doing so at least would have been that they are necessary for performing the haze reduction, as Lukac indicates in paragraph 35.


 >>><<<
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Zhou et al. (CN 107527325A).

Regarding claim 9, the combined invention of Yang and Chen discloses all limitations of its parent but not expressly the following, which are taught by Zhou:
reducing, by the computing system, color shift in the dehazed image that resulted from use of one or more color correction operations applied to the input image  
[P. 8 (English version) (“…the first step: image restoration. The dark channel priority algorithm,…the image can be restored…the second step: colour correction…the enhanced…image still has some color shift. In order to solve the problem of residual color shift…uses the color correction algorithm to the image post-processing”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Zhou as set forth above.  The reasons for doing so at least would have been to remove remaining color shift, and adjusting the brightness, as Zhou indicates in the abstract.

Regarding claim 11, the combined invention further discloses:
adjusting, by the computing system, a white balance of the dehazed image
[Zhou (English): P. 8, the last paragraph (“… recover the image firstly, then continuously performing colour correction processing for the image by means of the white balance”)]

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Shin et al. (“Dual domain method for single image dehazing and enhancing,” IEEE International Conference on Acoustics, Speech and Signal Processing; Date of Conference: 22-27 May 2011).

Regarding claim 10, the combined invention of Yang and Chen discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Shin:
replacing, by the computing system, low-frequency color space components of the dehazed image with low-frequency color space components of the input image  
[Section I., the 6th paragraph (“…the proposed method avoids blocking artifacts by modifying the overall frequency components taking into account the Human Visual System (HVS) while maintaining the low frequency components”); the paragraph above Sect. 4. Experiment (“…The method of [7] causes blocking artifacts because low frequency bands are modified”).  Note that while not expressly disclosed one of ordinary skill in the art obviously would have been motivated to replace the low-frequency color space components of the dehazed image with the low-frequency color space components of the input image to ensure that the low-frequency components are not modified in the dehazing process so as to avoid artifacts]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Shin as set forth above.  The reasons for doing so at least would have been to avoid blocking artifact, as Shin indicates in the 6th paragraph of Section I cited above. 

>>><<<
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Fang et al. (“Variational Single Image Dehazing for Enhanced Visualization,” IEEE Transactions on Multimedia, Vol. 22, Iss. 10; Date of Publication: 11 December 2019).

Regarding claim 12, the combined invention of Yang and Chen discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Fang:Amendment Dated: May 15, 2020 
adjusting, by the computing system, one or more colors of the dehazed image based at least in part on conversion of a color space of the dehazed image to a different color space  
[Sect. IV.A, especially Fig. 5 (RGB[Wingdings font/0xE0]YUV; YUV[Wingdings font/0xE0]RGB)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Fang as set forth above.  The reasons for doing so at least would have been that the experimental study illustrates that the YUV color space is most suitable for image dehazing, as Fang indicates in the abstract. 

Regarding claim 13, Fang further discloses:
wherein the input image is associated with an RGB color space and the dehazed image is associated with a YUV color space, and wherein the conversion of a color space of the dehazed image to a different color space comprises converting the dehazed image from the YUV color space to the RGB color space  
[Fang: Sect. IV.A, especially Fig. 5 (RGB[Wingdings font/0xE0]YUV and YUV[Wingdings font/0xE0]RGB)]

>>><<<
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Proximal Dehaze-Net: A Prior Learning-Based Deep Network for Single Image Dehazing,” PERVASIVE: International Conference on Pervasive Computing, 6 October 2018) and Chen et al. (JP 2019-165832A) as applied to claims 1, 7 and 14-18 above, and further in view of Nc et al. (US 2010/0195899) and Currin et al. (US 5,187,754).

Regarding claim 19, the combined invention of Yang and Chen discloses all limitations of its parent claim 18 but not expressly the following, which is taught by Nc and Currin:
wherein the one or more machine- learned models are trained using training data comprising a sampling of images of geographic regions that is weighted based at least in part on a frequency of occurrence of one or more visual features of the geographic regions,
[Nc: paragraph 44 (“…values can be assigned to different features, and these values can be segregated into categories. Each category can be associated with a weight (positive or negative) depending on the number of training sample images (positive or negative) that fall within the category”)]
wherein the one or more visual features are associated with a dark channel, a hue, a saturation, or an intensity of one or more portions of one or more images of bodies of water, forest, mountains, farmland, buildings, roads, desert, or plains
[Currin: Fig. 1; col. 6, lines 30-31 (“… FIG. 1…step 1 of obtaining satellite photographic images”); col. 8, lines 66-68 (“…The color temperature of the scene illuminant may vary because of…haze over the terrain being photographed”).  Note that satellite images typically include a wide range of ground features such as those recited in the claim and the color temperature of the scene illuminant are features related to hue, saturation and intensity]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Nc and Currin as set forth above.  The reasons for doing so at least would have been o weight features differently, according to their frequencies, as Nc indicates in paragraph 46; as well as to improve the image quality affected by the presence of haze, as Currin indicates in lines 65-68 of col. 8. 

Regarding claim 20, Currin further discloses:
wherein the input image depicts an environment captured by one or more sensors of a satellite, and wherein the one or more sensors comprise one or more cameras
[Fig. 1; col. 6, lines 30-31 (“… FIG. 1…step 1 of obtaining satellite photographic images”); col. 8, lines 66-68 (“…The color temperature of the scene illuminant may vary because of…haze over the terrain being photographed”)]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kopf et al. (US 2010/0067823)—[Fig. 6 and paragraph 52 (“The recovered haze curve f(z) enables the effective restoration of the contrasts in the image. However, the colors in the background may undergo a color shift. Compensation for this color shift may be performed”), 61 (“FIG. 6 is…image manipulator 106 that…includes…a haze curve estimator 604, and image dehazer 606. Haze curve estimator 604 includes a color corrector 608, a color shift compensator 610”)]
Sun et al. (US 2011/0188775)—[Figs. 2, 3 and paragraphs 30- (“…determining a dark channel for some or all of a set of pixels of the image…assuming some value for the intensity of the atmospheric light A…determining a transmission map of the scene…the transmission map obtained with reference to 58 may be refined by a soft matting…recovering the scene irradiance J or an estimate thereof using the transmission map…providing aerial perspective to the image recovered”), 41 (“… De-hazing hazy images 102…improves the color-fidelity (i.e., removes the haze-induced color shift) appearing in de-hazed images 100”)]
Huang et al. (US 2016/0071244)—[Figs. 1, 2 and paragraph 50 (“… recovers the scene radiance for each of the input pixels in each of the color channels according to the corresponding color spectrum adjustment parameter, the transmission map, and the corresponding atmospheric light so as to produce a de-hazed image (Step S210)”)]
Jiang et al. (CN 106709893B)—[P. 6 (English translation), the last paragraph (“step 6, for the haze image, it needs to perform an additional color offset correction. The invention…the global atmospheric light value point A for searching image by dark channel operation on the three color channels of R, G, B of the image after haze removing, respectively eliminating A point corresponding to R, G, and B values according to a certain proportion…proper luminance compensation…recovering the clear image of high quality”)]
Trifonov et al. (US 2003/0007699)—[Paragraph 53 (“…The size and shape of the patch may be varied depending on the type of image noise to be removed and the size of the image and the features within it. The patch may, for example be square, rectangular, circular, octagonal and the like”)]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 13, 2022